BIURCH, J.
This case is before us on rehearing. The first opinion is found in 209 N. W. 355. We are satisfied with the result reached and the law announced in our first opinion, but attorneys for both sides at the rehearing asked this court to indicate what issues are no'w open to the litigants for trial in the county court where the cause has been remanded for further proceedings. It is suggested that, with the views of this court on what is now issuable, counsel and the trial court will 'be able to confine themselves to such issues, and avoid confusion and another appeal to this court on conflicting views now entertained by opposing counsel. We are of the opinion that this court ought not to express any views at this time, but should consider only questions properly presented by the record. The former opinion is adhered to.
PORLEY, and SHERWOOD, JJ., concur.
CAM3PBEER, P. J., disqualified, and not sitting.
BROWN, J., not sitting.